David Newbern, Justice. Cooper Communities, Inc., petitioned the Benton County Court for the establishment of a private road for purposes of gaining access from public roads to a tract of land it owned. The proposed road crosses properties owned by others, including that of the petitioners, Mikel D. and Luyen Lott. The County Court ordered the road established and ordered payment to the Lotts of damages of $798. The Lotts and other landowners whose property would be crossed by the proposed road appealed to the Circuit Court. Cooper Communities, Inc., sold its tract of land to the Seth Family Trust and, pursuant to Ark. R. Civ. P. 25(c), moved the Circuit Court for an order joining or substituting the Trust in its place in the litigation. An order allowing the Trust to be joined with Cooper Communities, Inc., as a party was entered. The Lotts seek a writ of prohibition, claiming that the joinder deprives the Circuit Court of jurisdiction because the claim is not the same as the one tried by the County Court. We deny the writ. The initial, exclusive jurisdiction of county courts with respect to matters related to county roads is conferred by Ark. Const, art. 7, § 28. Appeals from decisions of the county courts are taken to the circuit courts. Ark. Const, art. 7, § 33. In support of their claim that the Circuit Court in this case had no jurisdiction, the Lotts cite art. 7, § 28, and two cases. The more recent of the two cited cases is Sharp County v. Northeast Arkansas Planning & Consulting Co., 275 Ark. 172, 628 S.W.2d 559 (1982). There, the claim was for a fee said to be owed by Sharp County to Northeast Arkansas Planning and Consulting Company (“Northeast”). The County Court denied the claim. Northeast appealed, and in the Circuit Court the County alleged lack of jurisdiction because Northeast’s claim was based upon a payment order of a date different from the one alleged in the County Court and because it had reduced the amount of its claim. We held the claim was the same, and we could see no reason for holding that a reduction in the amount sought was prejudicial to the County. Although the case did not involve substitution, or even joinder, of a new party, we wrote the following obiter dictum: We have held that on appeal from the county court, the circuit court could not allow a substitution of parties since this would permit the circuit court to exercise original jurisdiction, McLain v. Miller County, 180 Ark. 828, 23 S.W.2d 264 (1930) Sharp County v. Northeast Ark. Planning & Consulting Co., 215 Ark. at 173-74, 628 S.W.2d at 560. In the McLain case, which is the other decision cited by the Lotts, the original claimant against Miller County was the Miller County Judge who, not surprisingly, was granted relief on his claim by the County Court, which consisted of himself. In the Circuit Court it became apparent that the County Judge had collected from the County a debt that was not even ostensibly owed to him but was owed to his sisters. The Circuit Court overruled the County Judge’s motion to substitute his sisters as the proper claimants because the procedural code did not allow for such a substitution and because original jurisdiction lay in the County Court. We affirmed.  As to the first holding in the McLain case, the law has changed. It is now clear that a substitution of the real party in interest, upon a transfer of interest, is permitted as a procedural matter. Ark. R. Civ. P. 17(a) and 25(c). As to the second holding, concerning jurisdiction of a county court, there is an important distinction between the McLain case and this one. The original plaintiff in the McLain case had no claim in either the County Court or the Circuit Court. He was not even a party to the notes he sought to enforce. To the contrary, the case now before us was prosecuted originally in the County Court by Cooper Communities, Inc., whose standing at that stage of the proceedings is not questioned.  The essence of the Lotts’ argument is that, when a case is appealed, new claims may not be permitted at the appellate level. There is no assertion that the claim has increased or that it differs from the original in any way or that there are new pleadings to be considered by the Circuit Court. While the Lotts offer speculation that the Seth Family Trust may have access needs that differ from those of Cooper Communities, Inc., or may seek a different route for the road, we see no evidence of it.  The writ of prohibition is an extraordinary writ that is only granted when the lower court is wholly without jurisdiction, there are no disputed facts, there is no adequate remedy otherwise, and the writ is clearly warranted. Bonnell v. Smith, 322 Ark. 141, 908 S.W.2d 74 (1995); State v. Pulaski County Circuit-Chancery Court, 316 Ark. 473, 872 S.W.2d 854 (1994). On appeal from the County Court, the Circuit Court must try the case de novo. Ark. Code Ann. § 16-67-207 (1987); Pulaski County v. Horton, 224 Ark. 864, 276 S.W.2d 706 (1955). If, however, it turns out that joinder of the Seth Family Trust in some way makes the claim different from the one presented by Cooper Communities to the County Court, then the Circuit Court can take appropriate action. From its decision, whether or not it reaches the merits of the case, an appeal presumably will lie. Nothing presently before us shows that the Circuit Court is wholly without jurisdiction. Writ denied. Brown and Imber, JJ., dissent.